DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/2019, 9/25/2019 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “main- image parts” (line 9-10) is vague and renders the claim indefinite. Claim cites “a lenticular image” and “display image strips”, but nowhere in the claim defines the “main- image parts”. It is unclear which portions/parts of the “lenticular image”/”display image strips” are the claimed “main- image parts”.

Further, the term of “a color density of a portion where main- image parts overlap with each other is corrected” (line 9-10) is vague and renders the claim indefinite. Invention claims a lenticular display wherein a color density is corrected. However, how to perform the correction of the color density is unclear, as claim does not cite any processes and/or any elements to perform the color density correction. It appears that essential of elements for performing the color density correction is omitted in the claim. The claimed lenticular lens and/or a lenticular image appears cannot perform the color 

Claims 1-4 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claims 5 (line 2-3) and 10 (line 3-4) have the same undefined issues as that of claim 1.

 Claims 6-9 are rejected as containing the deficiencies of claim 5 through their dependency from claim 5.

Regarding claim 2, the term of “wherein each of the plurality of display images has the main image part and a background image part” (line 9-10) is vague and renders the claim indefinite, as neither claim 1 nor claim 2 defines which portions/parts of the display images is the “main image part” or “background image part”.
Claim 3 is rejected as containing the deficiencies of claim 2 through their dependency from claim 2.

Claim 6 has the same undefined issue (line 2-3) as that of claim 2.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Matsumoto (JPH 11212024, English translation attached, all the line numbers listed below are line numbers in English translation).

Regarding Claim 1, Matsumoto teaches a lenticular display (abstract; fig. 1A-C) comprising: 



a lenticular image provided on a back-face side facing away from the surface of the convex lenses (fig. 1A-B, 12b, 12), 

wherein the lenticular image is a plurality of display image strips that are extracted from each of a plurality of display images in a stripe form and are arranged at corresponding positions under the convex lenses (fig. 1A-C, 12, 12b-1---12b-7), and 

wherein, in the plurality of display images, a color density of a portion where main- image parts overlap with each other is corrected (fig. 1C, 12b, 21a; ¶[0018], line 176-180, a band-shaped buffer region 21a is provided between the compressed images 12b adjacent to each other; ¶[0019], line 184-194, In the buffer region 21a, an image having an intermediate density of each density of the compressed images 12b adjacent to each other is formed; ¶[0021], line 207-215, As a method of calculating the density of the buffer region 21a, a method of calculating the average value of the densities of both adjacent compressed images 12b, and a predetermined ratio to the density of the compressed image 12b on the higher density side of the adjacent compressed images 12b….; ¶[0022], line 219-223, as a method of determining the color of the image formed in the buffer region 21a, a method of using an achromatic gray scale according to the density, a method of using the same color as the color of the compressed image 12b, 

	(Note: this portion of claim is of functional claim, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).

Regarding Claim 4, Matsumoto teaches the lenticular display according to claim 1, wherein the main image part includes at least one of a picture or a character (abstract, line 1-9, to improve the picture quality of the image display device…; ¶[0041], line 403-406, image data obtained by taking a picture with a digital camera).

Regarding Claim 5, Matsumoto teaches a method for forming a lenticular image (abstract; fig. 1A-C), comprising the steps of:

correcting, for each of a plurality of display images, a color density of a portion where main-image parts overlap with each other (fig. 1C, 12b, 21a; ¶[0018], line 176-

extracting a plurality of display image strips in a stripe form from each of the plurality of display images whose color density has been corrected (fig. 1A-C, 12b, 21a; ¶[0021], line 207-215, As a method of calculating the density of the buffer region 21a, a method of calculating the average value of the densities of both adjacent compressed images 12b, and a predetermined ratio to the density of the compressed image 12b on the higher density side of the adjacent compressed images 12b….; ¶[0022], line 219-223, as a method of determining the color of the image formed in the buffer region 21a, a method of using an achromatic gray scale according to the density, a method of using the same color as the color of the compressed image 12b, and a method of determining 

generating image strips in which the plurality of display image strips are arranged to be adjacent to each other at corresponding positions (fig. 1C, 12b, 12b-1--12b-7, and fig. 5).

Regarding Claim 7, Matsumoto teaches the method for forming a lenticular image according to claim 5, wherein the main image part includes at least one of a picture or a character (abstract, line 1-9, to improve the picture quality of the image display device…; ¶[0041], line 403-406, image data obtained by taking a picture with a digital camera).

Regarding Claim 8, Matsumoto teaches a method for manufacturing a lenticular display, comprising:
 
a step of forming a lenticular image by the method for forming a lenticular image according to claim 5 on a surface of a recording medium (abstract; line 1-10, a compressed image formed on an image sheet is observed through a lenticular screen 11 consisting of lenticular lenses and a beltlike buffer area 21a is provided between adjacent compressed images 12b formed on the image sheet 12 corresponding to one lenticular lens 11a; ¶[0065], line 588-591, the image data DA, DB, and DC may be input by reading from various recording media; ¶[0024], line 238-239, The image sheet 12 is 
 
a step of bonding the surface of the recording medium on which the lenticular image is formed and a back face of a lenticular lens in which a plurality of convex lenses are arranged side by side, the plurality of convex lenses each having a convex surface, the back face facing away from the surface (fig. 1A-C, 11, 11a, 12, 12b).

Regarding Claim 9, Matsumoto teaches a method for manufacturing a lenticular display, comprising: 
a step of forming a lenticular image by the method for forming a lenticular image according to claim 5 on a back face of a lenticular lens in which a plurality of convex lenses are arranged side by side, the plurality of convex lenses each having a convex surface, the back face facing away from the surface (fig. 1A-C, 11, 11a, 12, 12b).

Regarding Claim 10, Matsumoto teaches a non-transitory computer-readable recording medium that stores a program for forming a lenticular image and for causing a computer to execute (abstract; fig. 1A-C, figs. 2 and 5):

correcting, for each of a plurality of display images, a color density of a portion where main-image parts overlap with each other (fig. 1C, 12b, 21a; ¶[0018], line 176-180, a band-shaped buffer region 21a is provided between the compressed images 12b adjacent to each other; ¶[0019], line 184-194, In the buffer region 21a, an image having 

extracting a plurality of display image strips in a stripe form from each of the plurality of display images whose color density has been corrected (fig. 1A-C, 12b, 21a; ¶[0021], line 207-215, As a method of calculating the density of the buffer region 21a, a method of calculating the average value of the densities of both adjacent compressed images 12b, and a predetermined ratio to the density of the compressed image 12b on the higher density side of the adjacent compressed images 12b….; ¶[0022], line 219-223, as a method of determining the color of the image formed in the buffer region 21a, a method of using an achromatic gray scale according to the density, a method of using the same color as the color of the compressed image 12b, and a method of determining the color of two adjacent compressed images 12b. There is a method of setting the hue in the middle of the color), and



Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information 


/JIE LEI/Primary Examiner, Art Unit 2872